501 F.2d 407
Artis X. JOHNSON, Appellant,v.Charles L. WOLFF, Jr., Warden of the Nebraska Penal Complex, Appellee.
No. 73-1740.
United States Court of Appeals, Eighth Circuit.
Submitted June 14, 1974.Decided July 31, 1974.

Artis Johnson, pro se.
Clarence A. H. Meyer, Atty. Gen., and Betsy G. Berger, Asst. Atty. Gen., State of Nebraska, Lincoln, Neb., for appellee.
Before GIBSON, BRIGHT and WEBSTER, Circuit Judges.
PER CURIAM.


1
Artis Johnson, a black prisoner at the Nebraska Penal and Correctional Complex, brought a civil rights action against the warden seeking declaratory and injunctive relief and raising these issues:


2
1) Harassment by prison officials by means of fraudulent and false disciplinary reports which caused restriction of the plaintiff's visiting time, loss of good time, and denial of school attendance rights;


3
2) Removal of the plaintiff from a medically prescribed diet as punishment;


4
3) Racial discrimination.


5
$1, 2$ The district court, Chief Judge Urbom presiding, denied Johnson relief.  While it appears that Johnson may have been administered rather harsh punishment for apparently trivial offenses, the warden testified that such punishment was not unusual and was administered in a nondiscriminatory manner.1  In reviewing the record, we note that Johnson has posed a disciplinary problem to the institution but testimony indicates that his attitude has improved.


6
On the basis of the record presented to us, Judge, Urbom's opinion is entitled to affirmance.


7
Affirmed.



1
 These punishments were often meted out without an opportunity for a fair hearing.  In the future, of course, the Nebraska penal authorities will be obliged to conduct their disciplinary hearings in the institution in conformity with the principles announced in Wolff, Warden et al. v. McDonnell, 418 U.S. 539, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974)